Citation Nr: 1827764	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The remaining service connection issues on appeal will be addressed in a separate decision.

In August 2016, the Veteran presented sworn testimony during a video conference hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

In January 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  Such opinion was provided in March 2017 and is associated with the Veteran's claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

The evidence is evenly balanced as to whether the Veteran's current type 2 diabetes mellitus was caused by his in-service exposure to dichlorodiphenyltrichloroethane (DDT).


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for type 2 diabetes mellitus have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that his current type 2 diabetes mellitus is the result of his exposure to, inter alia, DDT while serving in Korea.  VA treatment records confirm current diagnoses of type 2 diabetes mellitus and he has provided credible testimony at his August 2016 Board hearing regarding his exposure to DDT in service, establishing an inservice event or injury.

In January 2017, the Board sought a medical expert opinion from the VHA to address whether his diabetes was in any way related to his DDT exposure.  In March 2017, a VA endocrinologist opined, after reviewing the claims file, that it was at least as likely as not that his type 2 diabetes mellitus was related to his in-service DDT exposure.  The examiner observed that there was extensive medical literature supporting the association of type 2 diabetes mellitus and exposure to organic pollutants - a class of compounds which includes DDT - and that a National Health and Nutrition Examination Survey specifically linked diabetes to DDT.

The Board notes that the Veteran was not afforded a VA examination or opinion to address his diabetes, nor is there any other medical evidence addressing the etiology of such.

In light of the positive VHA opinion and lack of evidence to contradict this opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current type 2 diabetes mellitus was caused by his in-service exposure to DDT.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for type 2 diabetes mellitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for type 2 diabetes mellitus is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


